UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------X
PEDRO PEREZ, on behalf
of himself and others similarly
situated,                                                                       CLASS ACTION
                                                                                COMPLAINT
                                                         Plaintiff,
                                                                                FLSA COLLECTIVE
                          -against-                                             ACTION

CAFE BUON GUSTO CORP. and
SAFI-G, INC. d/b/a CAFFE BUON
GUSTO and NASSER GHORCHIAN
and NICHOLAS MORMANDO,
individually,
                                                          Defendants.
----------------------------------------------------------------------------X

        Plaintiff Pedro Perez (“Plaintiff”), on behalf of himself and others similarly

situated, by and through his attorney, Jacob Aronauer of The Law Offices of Jacob

Aronauer and Vincent Bauer of the Law Offices of Vincent E. Bauer, complaining of

Cafe Buon Gusto Corp. and Safi-G Inc. d/b/a Caffe Buon Gusto and Nasser Ghorchian

(“Ghorchian”)       and     Nicholas      Mormando        (“Mormando”),         (collectively   herein

“Defendants”), allege the following:

                                   NATURE OF THE ACTION

   1. This is a class action brought on behalf of Plaintiff and all similarly situated

       dishwashers, bussers, prep cooks, cooks, and deliverymen (“Laborers”) to recover

       unpaid minimum wages, spread of hours and overtime compensation under the

       Fair Labor Standards Act (“FLSA”) and the New York Labor Law (“NYLL”).

   2. Plaintiff and the collective and Rule 23 class worked (or currently work) at two

       restaurants owned and operated by Defendants.
3. Caffe Buon Gusto’s two restaurants are located at 236 E 77th Street, New York,

   NY 10075 and 151 Montague St, Brooklyn, NY 11201 (“The Caffe Buon Gusto

   Restaurants”).

4. Plaintiff brings this action on behalf of himself and all similarly situated current

   and former non-exempt workers (the “FLSA Collective Class”) who elect to opt-in

   to this action pursuant to the FLSA, 29 U.S.C. §§ 201 et seq., and specifically, the

   collective action provision of 29 U.S.C. § 216(b), to remedy violations of the

   wage-and-hour provisions of the FLSA perpetrated by Defendants, who own and

   operate The Caffe Buon Gusto Restaurants and employ the Laborers.

5. Plaintiff also brings this action under the NYLL to obtain unpaid overtime and

   unpaid minimum wages for Defendants’ failure to pay proper wages in violation of

   said state laws. Plaintiff seeks to certify a class under Rule 23 on behalf of those

   Laborers who were not paid overtime and unpaid minimum wages (Rule 23 Class).

6. Plaintiff also brings this action under the Wage Theft Prevention Act for

   Defendants’ failure to provide wage notices and wage statements in violation of

   NYLL §§195 (1) and (3). Plaintiff seeks to certify a class under Rule 23 on behalf

   of those Laborers who were not provided the correct written notices under NYLL

   §195 (Rule 23 Class).

7. Plaintiff and the FLSA collective class and the Rule 23 Class seek injunctive and

   declaratory relief against Defendants for their unlawful actions, compensation for

   their failure to pay minimum wages, spread of hours, overtime wages, notice

   damages and liquidated damages, compensatory damages, pre-judgment and post-




                                         2
      judgment interest, and attorneys’ fees and costs, pursuant to the FLSA and the

      NYLL.

                            JURISDICTION AND VENUE

  8. This Court has jurisdiction over this action under 28 U.S.C. § 1331, 29 U.S.C. §§

      216(b)(c) and 217; and 28 U.S.C. § 1337.

  9. This Court has supplemental jurisdiction over the New York state law claims

      under the principles of pendent and ancillary jurisdiction.

  10. Venue is proper in this district under 28 U.S.C. § 1391(b)(c), because all or a

      substantial part of the events or omissions giving rise to the claims occurred in this

      district.

                                     PARTIES

Plaintiff and the Putative Class

  11. Plaintiff and others members of the putative class are former and current Laborers

      at The Caffe Buon Gusto Restaurants.

  12. Plaintiff Pedro Perez is an adult individual currently residing in Kings County,

      New York.

  13. From approximately January 1996 through June 2019, Perez worked at The Caffe

      Buon Gusto Restaurants.

  14. Perez worked as a dishwasher, food prep and deliveryman at The Caffe Buon

      Gusto Restaurants’ Brooklyn location.

  15. Perez is a covered employee within the meaning of the FLSA and the NYLL.




                                            3
Corporate Defendants

  16. Defendant Cafe Buon Gusto Corp. is a domestic limited liability company in the

     restaurant industry.

  17. Upon information and belief, Cafe Buon Gusto Corp. maintains its principal place

     of business at 236 E 77th Street, New York, NY 10075.

  18. Defendant Safi-G, Inc. is a domestic limited liability company in the restaurant

     industry.

  19. Upon information and belief, Safi-G, Inc. maintains its principal place of business

     at 236 E 77th Street, New York, NY 10075.

  20. Upon information and belief, Safi-G, Inc. and Cafe Buon Gusto Corp. (collectively

     the “Corporate Defendants”) jointly operate The Caffe Buon Gusto Restaurants.

  21. At all times relevant to this action, The Caffe Buon Gusto Restaurants were an

     “enterprise engaged in interstate commerce” within the meaning of the FLSA. The

     Caffe Buon Gusto Restaurants have (1) employees engaged in commerce or in the

     production of goods for commerce and handling, selling, or otherwise working on

     goods or materials that have been moved in or produced for commerce by any

     person; and (2) an annual gross volume of sales in excess of $500,000.00.

Defendant Nasser Ghorchian

  22. On information and belief, Defendant Nasser “Nando” Ghorchian owns and/or

     maintains control, oversight and direction of The Caffe Buon Gusto Restaurants.

  23. Defendant Ghorchian is a person engaged in business in New York County, who is

     sued individually in his capacity as an owner, officer and/or agent of The Caffe

     Buon Gusto Restaurants.




                                           4
  24. On information and belief, Defendant Ghorchian is the owner of The Caffe Buon

     Gusto Restaurants.

  25. Defendant Ghorchian exercises sufficient control over The Caffe Buon Gusto

     Restaurants to be considered Plaintiff’s employer under the NYLL, and at all times

     material hereto Defendant Ghorchian had the authority to hire and fire employees

     and established and maintained policies regarding the pay practices at The Caffe

     Buon Gusto Restaurants.

  26. Defendant Ghorchian had substantial control over Plaintiff and similarly situated

     employees’ working conditions and practices alleged herein.

Defendant Nicholas Mormando

  27. On information and belief, Defendant Nicholas Mormando owns and/or maintains

     control, oversight and direction of The Caffe Buon Gusto Restaurants.

  28. Defendant Mormando is a person engaged in business in New York County, who

     is sued individually in his capacity as an owner, officer and/or agent of The Caffe

     Buon Gusto Restaurants.

  29. On information and belief, Defendant Mormando is the Chief Executive Officer

     and Registered Agent of The Caffe Buon Gusto Restaurants.

  30. Defendant Mormando exercises sufficient control over The Caffe Buon Gusto

     Restaurants to be considered Plaintiff’s employer under the NYLL, and at all times

     material hereto Defendant Mormando had the authority to hire and fire employees

     and established and maintained policies regarding the pay practices at The Caffe

     Buon Gusto Restaurants.




                                          5
  31. Defendant Mormando had substantial control over Plaintiff and similarly situated

     employees’ working conditions and practices alleged herein.

                                       FACTS

The Caffe Buon Gusto

  32. Upon information and belief, since at least 1988 Defendants have operated The

     Caffe Buon Gusto Restaurants.

  33. Upon information and belief, Ghorchian and Mormando jointly determine the

     hours and wages of the staff at The Caffe Buon Gusto Restaurants.

Prior Wage and Hour Lawsuits Against The Caffe Buon Gusto

  34. The Caffe Buon Gusto Restaurants have been the subject of several prior wage and

     hour lawsuits in the Southern District of New York.

  35. On November 1, 2011, Martin Raquer, a former deliveryman and cheese packer at

     The Caffe Buon Gusto Restaurants’ Manhattan location, initiated a lawsuit in the

     Southern District against The Caffe Buon Gusto Restaurants and Nasser

     Ghorchian, alleging violations of the FLSA and NYLL (the “Raquer Matter”).

  36. The plaintiff in the Raquer Matter complaint alleged that he was paid a daily flat

     rate and was not informed that his hourly wage would be reduced by a tip

     allowance.

  37. According to the complaint in the Raquer Matter, the plaintiff’s wages were “well

     below the allowable minimum wage or tip-credit minimum wage.”

  38. The parties in the Raquer Matter reached a settlement in principle in or around

     December 2012.




                                          6
39. On September 16, 2013, Miguel Angel Gomez, a former busboy and deliveryman

   at the The Caffe Buon Gusto Restaurants, initiated a lawsuit in the Southern

   District of New York against Nasser Ghorchian and BHRC Corp. d/b/a Caffe Buon

   Gusto, alleging violations of the FLSA and NYLL (the “Gomez Matter”).

40. Gomez was employed at The Caffe Buon Gusto Restaurants’ Brooklyn location as

   well as several other former locations that are now closed, including Avenue B

   Caffe Buon Gusto and West Broadway Caffe Buon Gusto.

41. The complaint in the Gomez Matter alleged that the plaintiff was not paid

   minimum wage or the proper overtime and spread of hours rates for all hours

   worked.

42. On June 3, 2014, United States Magistrate Judge Sarah Netburn approved the

   parties’ settlement agreement and dismissed the case.

43. On June 10, 2014, Juan Maldonado Eslava, a former deliveryman and food prep at

   The Caffe Buon Gusto Restaurants’ Manhattan location, initiated a lawsuit in the

   Southern District of New York against The Caffe Buon Gusto Restaurants and

   Nasser Ghorchian, alleging violations of the FLSA and NYLL (the “Maldonado

   Matter”).

44. The complaint in the Maldonado Matter alleges that the plaintiff and other

   similarly situated employees were paid a fixed daily rate. The complaint further

   alleged that the plaintiff was not paid minimum wage or an overtime rate and that

   the defendants at The Caffe Buon Gusto Restaurants failed to provide accurate

   wage statements to the plaintiff.




                                        7
45. Finally, the complaint also alleged that plaintiff Maldonado was obligated to

   perform substantial non-tipped kitchen work for which he was not compensated.

46. On May 13, 2015, the parties submitted a notice of settlement to the court that was

   subsequently granted by Judge Abrams.

47. On April 21, 2015, Kimberlyn Velasquez, a waitress at the The Caffe Buon Gusto

   Restaurants’ Manhattan location, filed a complaint in the Southern District of New

   York against Nasser Ghorchian and Safi-G, Inc. d/b/a The Caffe Buon Gusto (the

   “Velasquez Matter”).

48. The complaint in the Velasquez Matter alleged that the plaintiff was not

   compensated in compliance with federal and state minimum tipped wage law and

   was not paid the minimum wage, among other violations of the NYLL and the

   FLSA.

49. The parties in the Velasquez Matter reached a settlement agreement for $23,000.00

   in or around October 2015 and the case was closed by Judge William H. Pauley

   III.

50. On November 10, 2015, Alvaro Yunda, a busboy, waiter, food runner and

   administrator at The Caffe Buon Gusto Restaurants’ Manhattan location, filed a

   complaint against Nasser Ghorchian and Safi-G, Inc. (the “Yunda Matter”).

51. The complaint in the Yunda Matter alleged that the named defendants “committed

   systemic and widespread violations” of NYLL and the FLSA by failing to pay

   plaintiff an overtime rate, spread of hours rate, and the proper minimum hourly

   wage.




                                         8
  52. On April 28, 2017, Magistrate Judge Henry Pitman approved a settlement

     agreement between Yunda and the defendants providing plaintiff Yunda

     $27,500.00 in compensation for his claims under the NYLL and the FLSA.

Plaintiff Pedro Perez’s Employment at Caffe Buon Gusto

  53. From approximately January 1996 until approximately June 2019, Perez worked at

     The Caffe Buon Gusto Restaurants without interruption.

  54. Perez was employed primarily as a dishwasher at The Caffe Buon Gusto

     Restaurants’ Brooklyn location.

  55. Perez’s responsibilities, though, in any given work shift also included salad and

     food preparation, and performing food deliveries in assistance to the designated

     deliverymen.

  56. Perez was never required to “clock in” or “clock out” by Defendants.

  57. Throughout Perez’s employment he always worked over 40 hours per week.

  58. Throughout Perez’s employment with Defendants as a non-exempt employee, he

     was not paid overtime in compliance with the FLSA and NYLL.

  59. Rather, Plaintiff was only paid for the first 40 hours he worked each week.

  60. Defendants also did not provide Perez with an Annual Wage Notice in accordance

     with the NYLL.

  61. Under the NYLL, employers are obligated to pay an extra hours’ pay when

     employees work more than 10 hours a day.

  62. Perez often worked more than 10 hours a day at The Caffe Buon Gusto

     Restaurants.




                                           9
  63. When Perez worked more than 10 hours a day, he was not paid an extra hour of

     pay.

  64. By failing to pay Perez the extra hour of pay for when he worked 10 hours or

     more, Defendants violated the New York Spread of Hours law.

  65. Defendants terminated Perez on or around June 13, 2019.

  66. Despite over twenty years of service, Defendants did not provide Perez with any

     severance.

Plaintiff Perez’s Work Schedule and Salary

  67. In January 1996, Plaintiff Perez began working at The Caffe Buon Gusto

     Restaurants’ Brooklyn location.

  68. Throughout his employment, Perez worked 6 days per week at Defendants.

  69. Throughout his employment at Defendants, Perez worked Monday through

     Saturday and had Sundays off.

  70. For the majority of his employment, from January 1996 through January 2018,

     Perez worked from 8:00 AM until 6:00 PM daily.

  71. Perez commonly worked additional hours when the restaurant was busy or his

     assistance was needed.

  72. Starting in February 2018, Perez began to work extended hours on Saturdays in

     addition to his normal schedule.

  73. On Saturdays starting in February 2018 until the end of his employment at

     Defendants, Perez worked an extended shift from approximately 8:00 AM until

     10:00 PM.




                                         10
74. The extended hours on Saturdays during 2018 and 2019 were spent doing

   deliveries for Defendants, prepping food and washing dishes.

75. During his employment, Perez was paid some weeks in cash and others weeks in

   check. On occasion, his salary was paid in a single week through a combination of

   cash and check.

76. Pursuant to this schedule, Perez worked at least 60 hours per week throughout his

   employment.

77. When Perez received payment by check, the checks were written by “BHRC

   CORP. DBA CAFFE BUON GUSTO,” listing the Brooklyn location’s address, or

   “SAFI-G INC,” listing the Manhattan location’s address.

78. As reflected in Plaintiff’s checks, when Plaintiff was paid by check, Defendants

   did not take any withholdings.

79. When Plaintiff was paid, he did not receive a paystub that provided any reference

   to hours he worked or his rate of pay. Throughout his employment, Perez was paid

   a fixed weekly rate that only compensated him for the first 40 hours he worked.

80. From approximately 2013 through approximately January 2018 Perez was paid

   approximately $550 per workweek.

81. The $550 only represented the first 40 hours that Perez worked.

82. From approximately February 2018 through approximately December 2018, Perez

   was paid approximately $600 per workweek.

83. The $550 only represented the first 40 hours that Perez worked.

84. From approximately January 2019 until the end of his employment, Perez was paid

   approximately $700 per workweek.




                                        11
  85. The $700 only represented the first 40 hours that Perez worked.

  86. During weeks where Perez preformed deliveryman duties, he was compensated

     with a small amount of tips, paid to him as part of his weekly paycheck.

Defendants’ Practices Regarding the
Wages and Hours of Other Employees

  87. Other Laborers, including dishwashers, bussers, prep cooks, cooks, and

     deliverymen were paid in a manner similar to Perez.

  88. Laborers at Defendants worked six days per week for the majority of the year.

  89. However, in the winter months, The Caffe Buon Gusto Restaurants were not as

     busy. As a result, some of the Laborers worked 5 days a week during those

     months.

  90. The pay of Laborers who worked at The Caffe Buon Gusto Restaurants was not

     inclusive of overtime. Rather, Defendants only paid the Laborers for the first 40

     hours they worked.

  91. Laborers’ pay did not satisfy relevant minimum wage laws for work performed

     after 40 hours. This is because Defendants only paid the Laborers for the first 40

     hours they worked.

  92. Defendants interchangeably used Laborers at The Caffee Buon Gusto Restaurants

     Manhattan and Brooklyn locations.

  93. For example, if a dishwasher at The Caffe Buon Gusto Restaurants’ Manhattan

     location called out of work due to illness, Defendants would send a dishwasher

     from the Brooklyn location to replace the worker.




                                          12
94. Defendants did not require Laborers at The Caffe Buon Gusto Restaurants to

   “clock in” or “clock out” or use any formal time keeping system to accurately

   monitor their hours.

               FLSA COLLECTIVE ACTION ALLEGATIONS

95. The claims in this Complaint arising out of the FLSA are brought by Plaintiff on

   behalf of himself and other similarly situated Laborers who are current and former

   employees of The Caffe Buon Gusto Restaurants since the date three years prior to

   the filing of this Complaint who elect to opt-in to this action (the “FLSA

   Collective”).

96. The FLSA Collective Plaintiffs consist of more than 50 similarly situated current

   and former employees of Defendants, who have been victims of Defendants’

   policies and practices that have violated their rights under the FLSA, by inter alia,

   willfully denying them minimum wages and overtime wages.

97. Defendants are liable under the FLSA for, inter alia, failing to properly

   compensate Plaintiff and the FLSA Collective Plaintiffs.

98. As part of their regular business practice, Defendants have intentionally, willfully,

   and repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA

   with respect to Plaintiff and the FLSA Collective Plaintiffs. This policy and

   pattern or practice includes, but is not limited to:

              (a)     failing to pay employees the applicable minimum wage rate for
                      all time worked after 40 hours per week;

              (b)     failing to pay employees, including Plaintiffs and the FLSA
                      Collective Plaintiffs, the appropriate premium overtime wages
                      for hours worked in excess of 40 hours per workweek; and




                                          13
             (c)     failing to record all of the time that its employees, including
                     Plaintiffs and the FLSA Collective Plaintiffs, have worked for
                     the benefit of Defendants.

99. Defendants’ unlawful conduct, as described in this Complaint, is pursuant to a

   company policy or practice of minimizing labor costs by failing to adequately

   compensate Plaintiff and the FLSA Collective Plaintiffs for the hours and overtime

   hours worked.

100. Defendants are aware or should have been aware that federal law required them to

   pay Plaintiff and the FLSA Collective Plaintiffs minimum wage and overtime

   premiums for hours worked in excess of 40 per workweek.

101. Plaintiff and the FLSA Collective Plaintiffs perform or performed the same

   primary duties and were subject to the same policies and practices by Defendants.

102. Defendants’ unlawful conduct is widespread, repeated and consistent.

103. There are many similarly situated current and former non-exempt workers who

   have been denied overtime wages and minimum wages in violation of the FLSA

   who would benefit from the issuance of a court-supervised notice of this lawsuit

   and the opportunity to join it. This notice should be sent to the FLSA Collective

   Plaintiffs pursuant to 29 U.S.C. § 216(b).

104. Those similarly situated employees are known to Defendants, are readily

   identifiable, and can be located through Defendants’ records.

                      CLASS ACTION ALLEGATIONS

105. Proposed Class. The proposed class comprises all individuals who worked for

   Defendants as Laborers during the applicable period.

106. All class members were not paid correctly in accordance with the NYLL.




                                        14
107. All class members were not provided with wage notices and wage statements as

   required by the NYLL.

108. These class members worked more than 40 hours per week for Defendants. The

   class members, though, were not paid overtime in compliance with the NYLL in

   that they were not paid time and one half for all work performed after 40 hours.

109. Class members were also not paid spread of hours pay in accordance with the

   NYLL.

110. The Laborers were also not paid minimum wage in compliance with the NYLL

   for all work performed after 40 hours each week.

111. Ascertainability. The identity of all class members is readily ascertainable from

   Defendants’ records, and class notice can be provided to all class members by

   means permitted by Rule 23 of the Federal Rules of Civil Procedure. To be

   effective, class notice should be provided not only through written communication

   to each class member’s last known address as reflected in Defendants’ records, but

   also through Spanish language newspaper and radio announcements, workplace

   postings, and other alternative means of notice designed to reach this class of

   transient, non-English speaking restaurant workers. Many class members are no

   longer employed by Defendants, cannot be reached at the last known address in

   Defendants’ records, and do not have access to traditional English-speaking media.

112. Numerosity. The size of the class makes a class action both necessary and

   efficient. The size of the class consists of more than 50 employees. The class is so

   numerous that joinder is impracticable.




                                        15
113. Common Questions Of Law and Fact. This case poses common questions of

   law and fact affecting the rights of all class members, including:

    a) Whether Defendants’ policies and practices regarding payment of minimum
       wage compensation was compliant with the FLSA and NYLL;

    b) Whether Defendants’ policies and practices regarding payment of overtime
       compensation was compliant with the FLSA and NYLL;

    c) Whether Defendants’ policies and practices regarding payment of spread-of-
       hours compensation was compliant with the NYLL;

    d) Whether wage notifications provided by Defendants to Plaintiffs were
       compliant with the New York Wage Theft Prevention Act; and,

    e) Whether wage statements provided by Defendants to Plaintiffs were
       compliant with the New York Wage Theft Prevention Act.

114. Typicality. The claims of the individual Plaintiff are typical of the claims of the

   class as a whole. Defendants’ unlawful wage policies and practices, which have

   operated to deny Plaintiff the overtime, minimum wage and spread of hours

   compensation required by law, are typical of the unlawful wage policies and

   practices that have and will continue to operate to deny other class members lawful

   compensation.

115. Adequacy of Class Representation. The named Plaintiff can adequately and

   fairly represent the interests of the class as defined above, because his individual

   interests are consistent with, and not antagonistic to, the interests of the class.

116. Propriety of Class Action Mechanism.           Defendants have implemented a

   series of unlawful schemes that are generally applicable to the class, making it

   appropriate to issue final injunctive relief and corresponding declaratory relief with

   respect to the class as a whole. Class certification is also appropriate because the

   common questions of law and fact predominate over any questions affecting only



                                          16
   individual members of the class. The prosecution of separate actions against

   Defendants by individual class members would create a risk of inconsistent or

   varying adjudication, which would establish incompatible standards of conduct for

   Defendants. For all these and other reasons, a class action is superior to other

   available methods for the fair and efficient adjudication of the controversy set forth

   in this Complaint.

117. This action is properly maintainable as a class action under Federal Rules of Civil

   Procedure (“FRCP”) 23(b)(2) and 23(b)(3).

                           FIRST CAUSE OF ACTION
                   Fair Labor Standards Act-Minimum Wages
          (Brought on Behalf of Plaintiff and the FLSA Collective Plaintiffs)

118. Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs, re-alleges and

   incorporates by reference all allegations in all preceding paragraphs.

119. Defendants have engaged in a widespread pattern, policy, and practice of

   violating the FLSA, as detailed in this Complaint.

120. At all times relevant, Plaintiff and the FLSA Collective Plaintiffs were employed

   by an entity engaged in commerce and/or the production or sale of goods for

   commerce within the meaning of 29 U.S.C. §§ 201 et seq., and/or they were

   engaged in commerce and/or the production or sale of goods for commerce within

   the meaning of 29 U.S.C. § 203. At all relevant times, each Defendant has

   employed “employee[s],” including Plaintiff and the FLSA Collective Plaintiffs.

121. Defendants were required to pay directly to Plaintiff and the FLSA Collective

   Plaintiffs the applicable federal minimum wage rate for all hours worked.




                                         17
122. Defendants failed to pay Plaintiff and the FLSA Collective Plaintiffs the

   minimum wages to which they are entitled under the FLSA.

123. Defendants’ unlawful conduct, as described in this Complaint, has been willful

   and intentional.    Defendants were aware or should have been aware that the

   practices described in this Complaint were unlawful. Defendants have not made a

   good faith effort to comply with the FLSA with respect to the compensation of

   Plaintiff and the FLSA Collective Plaintiffs.

124. Because Defendants’ violations of the FLSA have been willful, a three-year

   statute of limitations applies, pursuant to 28 U.S.C. §§ 201 et seq.

125. As a result of Defendants’ willful violations of the FLSA, Plaintiff and the FLSA

   Collective Plaintiffs have suffered damages by being denied minimum wages in

   accordance with the FLSA in amounts to be determined at trial, and are entitled to

   recovery of such amounts, liquidated damages, prejudgment interest, attorney fees,

   costs, and other compensation pursuant to 29 U.S.C. §§ 201 et seq.

                       SECOND CAUSE OF ACTION
            New York Labor Law—Failure to Pay Minimum Wage
             (Brought on Behalf of Plaintiff and the Rule 23 Class)

126. Plaintiff and the class re-allege and incorporate by reference all allegations in all

   preceding paragraphs.

127. Defendants have engaged in a widespread pattern, policy, and practice of

   violating the NYLL, as detailed in this Complaint.

128. At all times relevant, Plaintiff and the class have been employees of Defendants,

   and Defendants have been employers of Plaintiff and the class within the meaning




                                          18
   of the NYLL §§ 650 et seq., and the supporting New York State Department of

   Labor Regulations.

129. At all times relevant, Plaintiff and the class were covered by the NYLL.

130. The wage provisions of Article 19 of the NYLL and the supporting New York

   State Department of Labor Regulations apply to Defendants and protect Plaintiff

   and the class.

131. Defendants failed to pay Plaintiff and the similarly situated class of bussers, food

   runners and Laborers the minimum hourly wages to which they are entitled under

   the NYLL and the supporting New York State Department of Labor Regulations.

132. Through their knowing or intentional failure to pay minimum hourly wages to

   Plaintiff and the class, Defendants have willfully violated the NYLL, Article 19,

   §§ 650 et seq., and the supporting New York State Department of Labor

   Regulations.

133. Due to Defendants’ willful violations of the NYLL, Plaintiff and the class are

   entitled to recover from Defendants their unpaid minimum wages, liquidated

   damages as provided by the NYLL, reasonable attorneys’ fees, costs and pre-

   judgment and post-judgment interest.

                        THIRD CAUSE OF ACTION
                 Fair Labor Standards Act-Overtime Wages
      (Brought on Behalf of Plaintiff and the FLSA Collective Plaintiffs)

134. Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs, re-alleges and

   incorporates by reference all allegations in all preceding paragraphs.




                                         19
135. The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq.,

   and the supporting federal regulations, apply to Defendants and protect Plaintiff

   and the FLSA Collective Plaintiffs.

136. Plaintiff and the FLSA Collective Plaintiffs worked in excess of forty hours

   throughout the relevant period.

137. Defendants willfully failed to pay Plaintiff and the FLSA Collective Plaintiffs the

   appropriate overtime premiums for all hours worked in excess of 40 hours per

   workweek, as required by the FLSA, 29 U.S.C. §§ 201 et seq., and the supporting

   federal regulations.

138. Defendants’ unlawful conduct, as described in this Complaint, has been willful

   and intentional. Defendants are aware or should have been aware that the practices

   described in this Complaint were unlawful. Defendants have not made a good

   faith effort to comply with the FLSA with respect to the compensation of Plaintiff

   and the FLSA Collective Plaintiffs.

139. Because Defendants’ violations of the FLSA have been willful, a three-year

   statute of limitations applies, pursuant to 29 U.S.C. §§ 201 et seq.

140. As a result of Defendants’ willful violations of the FLSA, Plaintiff and the FLSA

   Collective Plaintiffs have been deprived of overtime compensation in amounts to

   be determined at trial, and are entitled to recovery of such amounts, liquidated

   damages, prejudgment interest, attorneys’ fees, costs and other compensation

   pursuant to 29 U.S.C. §§ 201 et seq.




                                          20
                         FOURTH CAUSE OF ACTION
               Unpaid Overtime Wages Under New York Labor Law
               (Brought on Behalf of Plaintiff and the Rule 23 Class)

141. Plaintiff and the class re-allege and incorporate by reference all allegations in all

   preceding paragraphs.

142. At all times relevant to this action, Plaintiff and the class were employed by

   Defendants within the meaning of NYLL § 652 and 12 NYCRR §142-2.2.

143. Defendants failed to pay Plaintiff and the class the overtime premium of one and a

   half times the regular hourly rate of pay, in violation of the NYLL.

144. Defendants’ failure to pay required overtime was willful.

145. As a result of Defendants’ NYLL violations, Plaintiff and the class are entitled to

   recover from Defendants unpaid overtime wages and liquidated (double) damages,

   as well as reasonable attorneys’ fees and the costs of this action, including interest,

   pursuant to the NYLL.

                        FIFTH CAUSE OF ACTION
         New York Labor Law – Failure to Provide Annual Wage Notices
             (Brought on Behalf of Plaintiff and the Rule 23 Class)

146. Plaintiff and the class re-allege and incorporate by reference all allegations in all

   preceding paragraphs.

147. Defendants willfully failed to supply Plaintiff and the class with wage notices, as

   required by NYLL, Article 6, § 195(1), in English or in the language identified by

   Plaintiff and the class in their primary language, containing Plaintiff’s and the

   classes’ rate, including but not limited to overtime rates of pay and basis thereof;

   the regular pay day designated by the employer in accordance with NYLL, Article

   6, § 191.




                                          21
148. Through their knowing or intentional failure to provide Plaintiff and the class

   wage notices required by the NYLL, Defendants willfully violated NYLL, Article

   6, §§ 190 et seq.

149. Due to Defendants’ willful violations of NYLL, Article 6, § 195(1), Plaintiff and

   the class are entitled to statutory penalties of fifty dollars for each workday that

   Defendants failed to provide Plaintiff and the class with wage notices, or a total of

   five thousand dollars, reasonable attorneys’ fees, costs and injunctive and

   declaratory relief, as provided for by NYLL, Article 6, § 198(1-b).

                         SIXTH CAUSE OF ACTION
            New York Labor Law- Failure to Provide Wage Statements
              (Brought on Behalf of Plaintiff and the Rule 23 Class)

150. Plaintiff and the class re-allege and incorporate by reference all allegations in all

   preceding paragraphs.

151. Defendants willfully failed to supply Plaintiff and the class with accurate

   statements of wages as required by NYLL, Article 6, § 195(3), containing the dates

   of work covered by that payment of wages; name of employee; name of employer;

   address and phone number of employer; rate or rates of pay and basis thereof,

   whether paid by the hour, shift, day, week, salary, piece, commission, or other;

   gross wages; hourly rate or rates of pay and overtime rate or rates of pay if

   applicable; the number of hours worked, including overtime hours worked if

   applicable; deductions; and net wages.

152. Through their knowing or intentional failure to provide Plaintiff and the class with

   the wage statements required by the NYLL, Defendants willfully violated NYLL,




                                          22
   Article 6, §§ 190 et seq., and the supporting New York State Department of Labor

   Relations regulations.

153. Due to Defendants’ willful violations of NYLL, Article 6, § 195(3), Plaintiff and

   the class are entitled to statutory penalties of two hundred and fifty dollars for each

   work day that Defendants failed to provide Plaintiff and the class with accurate

   wage statements, or a total of five thousand dollars, reasonable attorneys’ fees,

   costs and injunctive and declaratory relief, as provided for by NYLL, Article 6, §

   198(1-d).

                        SEVENTH CAUSE OF ACTION
                   New York Labor Law - Spread-of-Hours Pay
               (Brought on Behalf of Plaintiff and the Rule 23 Class)

154. Plaintiff and the class re-allege and incorporate by reference all allegations in all

   preceding paragraphs.

155. Throughout their employment, Plaintiff and the class frequently worked more

   than ten hours in a workday.

156. Defendants willfully failed to compensate Plaintiff and the class with an extra

   hour’s pay at the basic New York minimum hourly wage rate on days in which the

   length of their workday was more than ten hours, as required by New York law.

157. Through their knowing or intentional failure to pay Plaintiff and the class spread-

   of-hours pay, Defendants have willfully violated the NYLL, Article 19, §§ 650 et

   seq., and the supporting New York State Department of Labor Regulations.

158. Due to Defendants’ willful violations of the NYLL, Plaintiff and the class are

   entitled to recover from Defendants their unpaid spread-of-hour wages, liquidated




                                          23
         damages as provided for by the NYLL, reasonable attorneys’ fees, costs, and

         prejudgment and post-judgment interest.

                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the entry of an order and judgment against Defendants

   Cafe Buon Gusto Corp. d/b/a Caffe Buon Gusto, Safi-G Inc. d/b/a Caffe Buon Gusto and

   Nasser Ghorchian and Nicholas Mormando, jointly and severally, as follows:

          (a) Designation of this action as a collective action on behalf of the FLSA

             Collective Members and prompt issuance of notice pursuant to 29 U.S.C. §

             216(b) to all similarly situated members of the FLSA opt-in class, apprising

             them of the pendency of this action, and permitting them to assert timely

             FLSA claims in this action by filing individual Consent to Sue forms pursuant

             to 29 U.S.C. § 216(b);

          (b) Certification of this case as a class action pursuant to Rule 23 of the FRCP;

          (c) Designation of the named Plaintiff as representative of the Rule 23 Class and

             counsel of record as Class Counsel;

          (d) Damages for unpaid minimum wages in an amount to be determined at the

             trial of the action, along with liquidated damages as provided by the FLSA,

             interest, attorneys’ fees, and the cost of the action;

          (e) Damages for the unpaid minimum wages, along with liquidated damages

             permitted by law pursuant to the NYLL and the supporting New York State

             Department of Labor Regulations, and interest, attorneys’ fees, and the cost of

             the action;




                                               24
(f) Damages for the unpaid overtime wages in an amount to be determined at the

   trial of the action, liquidated damages as provided by the FLSA, interest,

   attorneys’ fees, and the cost of the action;

(g) Damages for unpaid overtime wages in an amount to be determined at the trial

   of the action, liquidated damages as provided by the NYLL, interest,

   attorneys’ fees, and the cost of the action;

(h) Damages for unpaid spread-of-hours in an amount to be determined at the trial

   of the action, liquidated damages as provided by the NYLL, interest,

   attorneys’ fees, and the cost of the action;

(i) Penalties of fifty dollars for each workday that Defendants failed to provide

   Plaintiff and the Rule 23 Class with a wage notice, or a total of five thousand

   dollars, as provided for by NYLL, Article 6, § 198;

(j) Penalties of two hundred and fifty dollars for each workday that Defendants

   failed to provide Plaintiff and the Rule 23 Class with accurate wage

   statements, or a total of five thousand dollars as provided for by NYLL,

   Article 6, § 198;

(k) For pre-judgment and post-judgment interest on the foregoing amounts;

(l) For the costs and disbursements of the action, including attorneys’ fees; and

(m) For such other further and different relief as the Court deems just and proper.




                                     25
Dated: August 29, 2019
       New York, New York

                            Respectfully submitted,


                            LAW OFFICES OF JACOB ARONAUER

                            /s/ Jacob Aronauer
                            Jacob Aronauer
                            225 Broadway, 3rd Floor
                            New York, NY 10007
                            (212) 323-6980
                            jaronauer@aronauerlaw.com

                            LAW OFFICES OF VINCENT E. BAUER

                            /s Vincent E. Bauer
                            Vincent Bauer
                            475 Madison Avenue, 17th Floor
                            New York, NY 10017
                            (212) 575-1517
                            vbauer@vbauerlaw.com

                            Attorneys for Plaintiff




                                  26
